Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1-20 are pending in this Office Action.

Response to Arguments
Applicant’s arguments, filed 05/27/2022 have been fully considered and are not persuasive.
	Applicant contends that “…the injected command intercepted by the application monitoring agent prior to execution of the injected command by the application…” is not taught by Brinkley (Remarks, pp. 8-11).  Specifically, that Brinkley utilized a secure sandbox environment in which an application executes externally downloaded data that is potentially malicious, and then evaluates the maliciousness of the data after it has been executed by the application (Remarks. pp. 9). 
	However, Examiner respectfully disagrees.  Applicant’s specification discloses the agent after intercepting an injected command runs a query check to identify malicious intent.  If the injected command is not determined to be malicious application 610 can execute the command 640 in line with its normal course of operation (pp. 30-31)  Here, Brinkley teaches a runtime code manipulator 106 that intercepts the attempted execution by the application (i.e. prior to execution). Such an interception may be conducted by dispatch module 202. Dispatch module 202 may access block builder 204 to construct a basic block or trace of the intercepted code or instructions (i.e. “query check”).  Therefore, Brinkley isolates access to sensitive resources and uses a sandbox implementation before (i.e. prior) execution of malicious code on the resources (see fig.4, paras. 46-51). 


Applicant’s invention as claimed:


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinkley et al. (US 2013/0139264), herein after Brinkley.

Regarding claims 1, 13 and 20, 
Brinkley teaches a method, comprising:  2receiving, by a controller in a network, an injected command to be executed by an 3application from an application monitoring agent operating in the network (see paras. 22, 25 and 30, receiving by an anti-malware module (i.e. controller) in a network, an injected code to be executed by an application 104 from a runtime code manipulator (i.e. application monitoring agent)); 
 the injected 4command intercepted by the application monitoring agent prior to execution of the 5injected command by the application (see paras. 20-24, the runtime code manipulator (i.e. application monitoring agent) may be configured to intercept the injected code from executing on the application, wherein the code may be prevented from entering network before executing on application (i.e. prior to execution));  
6determining, by the controller, whether the injected command is malicious using a 7security algorithm (Applicants specification indicates a “security algorithm” to be code matching to identify malicious code (p. 28, ll. 14-16).  Here, see paras. 30 and 33, the runtime code manipulator (i.e. application monitoring agent) determines whether code is malware based on rules and scripts (i.e. security algorithm) that match behavioral analysis rules to determine malware characterization);    
8enabling, by the controller, the application to execute the injected command when 9it is determined that the injected command is not malicious (see para. 31, the runtime code manipulator (i.e. application monitoring agent) enabling application to normally execute the code when it is determined that no malicious threats are present in the injected code);   
and  10preventing, by the controller, the application from executing the injected iicommand when it is determined that the injected command is malicious (see para. 30-31 and 75, the runtime code manipulator (i.e. application monitoring agent) quarantine or remove code (i.e. prevent) from application to normally execute the code when it is determined that injected code is attempting to execute malicious code);  

Regarding claims 2, 14,
Brinkley teaches the limitations as described in claims 1 and 13 above.
Brinkley further teaches wherein, prior to the receiving of the injected command by 2the controller, the injected command is inputted for execution by the application via an 3interface of the application (see para. 17-18 and 31, prior to receiving the code via the runtime code manipulator the anti-malware model may be configured to analyze the full execution of application 104 and determine that no malicious threats are present before allowing the normal execution of application via a web browser of the application (i.e. interface)). 

Regarding claims 3, 15,
Brinkley teaches the limitations as described in claims 2 and 14 above.
Brinkley further teaches wherein the application monitoring agent is configured to 2intercept commands inputted via the interface of the application at runtime (see para. 17-22, wherein the runtime code manipulator may be configured to intercept attempted execution of code or instructions from application, inputter via a web browser application, before such attempted execution is made on system resources).

Regarding claims 4, 16,
Brinkley teaches the limitations as described in claims 2 and 15 above.
Brinkley further teaches wherein the application monitoring agent is installed at an application server and is further configured to monitor operation of the application (see para. 20, wherein the runtime code manipulator is installed on device 102 which also includes application 104 and is configured to monitor application).

Regarding claim 12,
Brinkley teaches the limitations as described in claim 1 above.
Brinkley further teaches wherein the determining of whether the injected command 2is malicious comprises:  3identifying, by the controller, one or more aspects of the injected command 4associated with other malicious injected commands using the security algorithm (Applicants specification indicates a “security algorithm” to be code matching to identify malicious code (p. 28, ll. 14-16).  Here, see paras. 30 and 33, the runtime code manipulator (i.e. application monitoring agent) determines whether code is malware based on rules and scripts (i.e. security algorithm) that match behavioral analysis rules to determine malware characterization wherein a shared library of malware can be consulted).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8, 10, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinkley in view of Myneni et al. (US 2021/0182388), herein after Myneni.
Regarding claims 5 and 17,
Brinkley teaches the limitations as described in claims 1 and 13 above.
Brinkley fails to teach notifying a user of the attack via an visualization system when it is determined that the command is malicious. 
However, in analogous art Myneni teaches notifying, by the controller, a user of a potential injection attack via an application monitoring visualization system when it is determined that the injected command is malicious (see para. 57, alert is provided to user (i.e. notifying user) of detected attack via a user interface (i.e. application monitoring visualization system) when it is determined that intrusion event or code is malicious (see also, para. 67)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include notifying a user of the attack via an visualization system when it is determined that the command is malicious as taught in Myneni. One would do so for the benefit of providing user with interface to remediate intrusion (see para. 57-61).    

Regarding claims 6 and 18,
Brinkley teaches the limitations as described in claims 5 and 17 above.
Brinkley fails to teach receiving, by the controller, a request for additional information regarding the potential injection attack via the application monitoring visualization system. 
However, in analogous art Myneni teaches receiving, by the controller, a request for additional information regarding the potential injection attack via the application monitoring visualization system (see para. 57-58 and 61-62, user is provided with options to address the intrusion, wherein depending on option response can include alert information (e.g., alert metadata), the event-correlated data identifying the type of attack, file name, user involved, detected action(s) taken).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include receiving, by the controller, a request for additional information regarding the potential injection attack via the application monitoring visualization system as taught in Myneni. One would do so for the benefit of providing user with interface to remediate intrusion (see para. 57-61).    

Regarding claims 7 and 19,
Brinkley teaches the limitations as described in claims 6 and 18 above.
Brinkley fails to teach displaying, by the controller, at least one of the injected command and a characterization of the potential injection attack via the application monitoring visualization system. 
However, in analogous art Myneni teaches displaying, by the controller, at least one of the injected command and a characterization of the potential injection attack via the application monitoring visualization system in response to the request for additional information regarding the potential injection attack (see para. 57-58, the output via the interface (i.e. visualization system) includes event-correlated data 232 (i.e. characterization) and a set of options 240 for remediating the alert (i.e. command). In response to the attack).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include displaying, by the controller, at least one of the injected command and a characterization of the potential injection attack via the application monitoring visualization system as taught in Myneni. One would do so for the benefit of providing user with interface to remediate intrusion (see para. 57-61).    

Regarding claim 8,
Brinkley teaches the limitations as described in claim 1 above.
Brinkley fails to teach an option for a user to compel the application to execute the injected command via an application monitoring visualization system when it is determined that the injected command is malicious. 
However, in analogous art Myneni teaches providing, by the controller, an option for a user to compel the application to execute the injected command via an application monitoring visualization system when it is determined that the injected command is malicious (see para. 57-58 and 61-62, user is provided with options to address the intrusion, wherein depending on option user can compel application to execute the operation when event identified as an intrusion (i.e. malicious)(see also, paras. 95-97)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include an option for a user to compel the application to execute the injected command via an application monitoring visualization system when it is determined that the injected command is malicious as taught in Myneni. One would do so for the benefit of providing user with interface to remediate intrusion (see para. 57-61).    

Regarding claim 10,
Brinkley teaches the limitations as described in claim 1 above.
Brinkley fails to teach herein the security algorithm is a machine learning-based model trained with examples of malicious injected commands as input. 
However, in analogous art Myneni teaches wherein the security algorithm is a machine learning-based model trained with examples of malicious injected commands as input (see para. 56, The machine learning component 238 in some examples is trained using historical event resolution data 250, manually generated training data and/or feedback 248. The historical event resolution data 250 includes actions previously taken in response to previous intrusion detection alerts).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include herein the security algorithm is a machine learning-based model trained with examples of malicious injected commands as input as taught in Myneni. One would do so for the benefit of utilizing machine learning to remediate intrusion (see para. 56).    

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinkley in view of Averbuch et al. (US 8,225,402), herein after Averbuch.

Regarding claim 9,
Brinkley teaches the limitations as described in claim 1 above.
Brinkley fails to teach wherein the injected command includes a Structured Query 2Language (SQL) query. 
However, in analogous art Averbuch teaches wherein the injected command includes a Structured Query 2Language (SQL) query or an operating system (OS) comma (see col. 11, ll. 31-32, the injected attack includes a crafted SQL injection attack).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the injected command includes a Structured Query 2Language (SQL) query as taught in Averbuch. One would do so for the benefit of taking action against SQL injection attacks (see col. 8, ll. 56-60).    

Regarding claim 11,
Brinkley teaches the limitations as described in claim 1 above.
Brinkley fails to teach calculating, by the controller, a malice score indicating a likelihood of malicious 4intent and  5determining, by the controller, that the injected command is malicious when the 6malice score exceeds a predefined threshold. 
However, in analogous art Averbuch teaches wherein the determining of whether the injected command 2is malicious comprises:  3calculating, by the controller, a malice score indicating a likelihood of malicious 4intent using the security algorithm (see col. 15, ll. 13 and 51-53, calculating a score for the anomaly level (i.e. malice score) indicating a likelihood of malicious queries using the sql injection model); 
and  5determining, by the controller, that the injected command is malicious when the 6malice score exceeds a predefined threshold (see col. 5, ll. 1-3, the threshold to the SQL token domain query to determine if the newly arrived SQL query is normal or abnormal).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include calculating, by the controller, a malice score indicating a likelihood of malicious 4intent and  5determining, by the controller, that the injected command is malicious when the 6malice score exceeds a predefined threshold as taught in Averbuch. One would do so for the benefit of utilizing statistical models to classify and discover injection attacks (see col. 4, ll. 35-46).    


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126. The examiner can normally be reached M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                    
/SM A RAHMAN/Primary Examiner, Art Unit 2458